


EXHIBIT 10.2




FIRST AMENDMENT
TO THE
SECOND AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN FOR DIRECTORS OF
PEOPLES BANCORP INC. AND SUBSIDIARIES




This First Amendment (this “Amendment”) to the Second Amended and Restated
Deferred Compensation Plan for Directors of Peoples Bancorp Inc. and
Subsidiaries (the “Plan”) is effective this 25th day of October, 2012.


WHEREAS, Peoples Bancorp Inc. (the “Corporation”) previously established and
currently maintains the Plan to provide directors of the Corporation and its
subsidiaries with an opportunity to defer compensation otherwise payable to them
from the Corporation or its subsidiaries; and


WHEREAS, the Corporation desires to amend the Plan to provide a default account
election for Corporation Contributions should a Participant fail to adequately
complete the Plan's Deferral Notice; and


WHEREAS, the Corporation further desires to amend the Plan to clarify the medium
of distributions available to Participants under the Plan in accordance with the
Plan's practices; and


WHEREAS, Section 10 of the Plan permits the Corporation to amend the Plan at any
time.


NOW THEREFORE, the Corporation hereby amends the Plan as follows:


1.
Section 4.D.(i) of the Plan is amended by adding the following sentence at the
end thereof:



In the absence of any election by a Participant on the Deferral Notice,
one-hundred percent (100%) of Corporation Contributions shall be allocated to
the Participant's Cash Account.


2.
Section 5.B.(i) of the Plan is deleted in its entirety and the following is
substituted therefor:



(i)
In General. A Participant's Deferred Compensation Account shall be distributed
to the Participant either in a single lump sum payment or in substantially equal
annual installments over a period not to exceed five (5) years. To the extent
that a Deferred Compensation Account is distributed in installment payments, the
undistributed portions of such account shall continue to be credited with
Additions in accordance with the applicable provisions of Section 4.D. In the
absence of any election, a Participant's Deferred Compensation Account shall be
paid in substantially equal annual installments over a period of five (5) years.
Cash Accounts shall be distributed in cash. Stock Accounts shall be distributed
in Common Shares.



3.
Except as amended herein, all other provisions of the Plan shall remain in full
force and effect.















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized officer effective as of the date first set forth above.


PEOPLES BANCORP INC.
 
 
 
 
 
Date:
October 25, 2012
 
      By:/s/
CHARLES W. SULERZYSKI
 
 
 
 
Charles W. Sulerzyski
 
 
 
Its:
President and Chief Executive Officer









